Notice of Allowance
1.	This Office Action is in response to the pre-Brief Conference request filed on 01/13/2022. In virtue of this communication, Claims 21-40 are currently patentable in this communication. 

Allowable Subject Matter
2.	Claims 21-40 are allowed and renumbered as 1-20.

3.	The following is a statement of reasons for the indication of allowable subject matter:
	Tagg et al. Pub. No.: US 2012/0282924 A1 teach location update system for a multi-SIM mobile devices requiring IMSI offset (see par. 0296); and
Krishnamoorthy et al. Pub. No.: US 2015/0141017 A1 teach multi-SIM mobile devices for reselecting a cell upon page collision (see fig. 4-10).
	However, the prior art of record fails to anticipate the claim limitations or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, “sending a first message comprising a requested offset value for offsetting an IMSI after determining a between a first paging occasion of a first PLMN and second paging occasions of a second PLMN” as detailed in the independent claims and in light of fig. 18-34.




Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643